Citation Nr: 1329536	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to February 
8, 2013.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD after February 8, 2013.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) and arthritis of the left 
knee.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1969 and June 1973 to June 1977, including combat service in 
the Republic of Vietnam and his decorations include the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2009 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that (1) granted service connection for PTSD and assigned an 
initial rating of 30 percent effective April 16, 2009, and 
(2) confirmed and continued a 10 percent evaluation for 
patellofemoral pain syndrome of the left knee with 
degenerative joint disease, status post surgery.

By way of background, a June 1977 rating action granted 
service connection for chondromalacia of the left knee, 
assigning a 10 percent disability evaluation.  Within one 
year of this determination, the Veteran did not express 
disagreement with this initial disability evaluation, nor 
was any relevant new and material evidence, medical or lay, 
physically or constructively received by VA prior to the 
expiration of the appellate period.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b); 20.201 
(2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 
(2011).  As such, the June 1977 rating action became final. 

In a March 2011 rating decision, the RO assigned a temporary 
evaluation of 100 percent for PTSD from April 16, 2009 to 
May 31, 2009, based on a hospitalization, with a 30 percent 
evaluation effective June 1, 2009.  In February 2013, 
following the receipt of new evidence (the February 2013 VA 
examination) the RO issued a rating decision increasing the 
rating of the Veteran's PTSD to 50 percent, effective 
February 8, 2013.  

In his substantive appeal, the Veteran checked a box stating 
that he desired a Board hearing in Washington, D.C.  
However, he handwrote next to this selection, "Will not 
attend.  But send to Washington, D.C. for another decision."  
(Emphasis in original.)  Reading this in context with the 
entire document, the Veteran's checkmark and handwritten 
note were construed as a reiteration of his desire for an 
appeal, and not as a hearing request.  Thus, no hearing was 
scheduled.  The Board concurs with this interpretation and 
finds that the Veteran did not request a hearing.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

The issue of entitlement to a TDIU was not certified for 
appeal.  However, when evidence of unemployability is 
submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered 
part of the claim for benefits for the underlying 
disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As 
the evidence suggests that the Veteran may be unemployable 
due to symptoms of his service-connected disabilities, the 
issue of entitlement to a TDIU has been raised and is within 
the jurisdiction of the Board. 

The Board also notes that, in addition to the paper claims 
file, there is a paperless, electronic claims file 
associated with the Veteran's claim.  A review of the 
documents in such file reveals that they are potentially 
relevant to the issue on appeal.  Thus, any future 
consideration of this Veteran's case should take into 
account the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  Since June 1, 2009, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
chronic sleep impairment, disturbances of mood and 
motivation, flattened affect, difficulty establishing and 
maintaining relationships, irritability with outbursts of 
anger, and nightmares, without more severe manifestations 
that more nearly approximate occupational and social 
impairment with deficiencies in most areas.

2.  For the entire appeal period, the preponderance of the 
evidence shows that the Veteran's DJD and arthritis of the 
left knee have been manifested by painful motion with 
flexion limited to no less than 120 degrees and extension 
limited to 0 degrees, without evidence of ankylosis, 
recurrent subluxation or instability, dislocated or removed 
cartilage, impairment of tibia or fibula, or genu 
recurvatum.


CONCLUSIONS OF LAW

1.  From June 1, 2009 to February 8, 2013, the criteria for 
an initial rating of 50 percent for PTSD have been met.  38 
U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Since February 8, 2013, the criteria for an initial 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an evaluation in excess of 10 percent 
for limitation of flexion of the left knee have not been 
met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

The notice requirements apply to all five elements of a 
service connection claim, including Veteran status, 
existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on the claim for VA benefits.  
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Id. 

The Veteran's claim for a higher initial rating for PTSD 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the Veteran's claim for a rating in excess 
of 10 percent for left knee disability, the Board finds that 
VA has satisfied its duty to notify.  Specifically, a May 
2009 letter, sent prior to the decision on appeal, provided 
notice regarding what information and evidence was needed to 
substantiate his claim for increased rating, as well as what 
information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  
The same letter advised him of the information and evidence 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's service treatment records and VA treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional outstanding records that VA should 
seek to obtain on his behalf.

The Veteran was provided with VA PTSD examinations in June 
2009 and February 2013, and with VA knee examinations in May 
2009 and February 2013.  The Board finds that the 
examinations are adequate in order to evaluate the Veteran's 
service-connected disabilities as they included interviews 
and physical examinations of the Veteran.  Three of the 
examiners also reviewed the claims file.  The Veteran has 
not reported, nor does the record show, that his service-
connected PTSD or left knee disabilities have worsened in 
severity since the most recent examinations in 2013.  As 
such, new examinations are not required.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).

The Board finds that all relevant facts have been properly 
developed, and all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the Veteran's 
claims, and no further assistance to develop evidence is 
required.  Therefore, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his 
claims.

II.  Higher Rating Claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
(DCs) identify the various disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  The Veteran's entire history is reviewed 
when making disability evaluations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  

Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibits symptoms that would warrant 
different evaluations during the course of the appeal, the 
assignment of staged ratings is appropriate.  See Fenderson 
v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2009); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  When considering whether 
lay evidence is competent the Board must determine, on a 
case by case basis, whether the Veteran's particular 
disability is the type of disability for which lay evidence 
may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007). 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit, citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated a Veteran for a long period of 
time or through a factually accurate medical history 
reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the 
medical expert provided a fully articulated opinion.  See 
id.  A medical opinion that is equivocal in nature or 
expressed in speculative language does not provide the 
degree of certainty required for medical nexus evidence.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative 
value of an opinion involves consideration of whether the 
opinion is supported by a reasoned analysis.  The most 
probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only 
data and conclusions is not entitled to any weight.  In 
fact, a review of the claims file does not substitute for a 
lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A] medical opinion ... must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").

A.  PTSD

Service connection is in effect for PTSD, rated 100 percent 
disabling for a temporary period effective April 16, 2009, 
30 percent disabling effective June 1, 2009, and 50 percent 
disabling effective February 8, 2013.  The Veteran contends 
that throughout the entire appeal period his PTSD symptoms 
have been more severe than the assigned ratings and that he 
is entitled to a higher initial rating.

The Veteran's PTSD is currently rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 
9411 (2013).  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  When determining the appropriate 
disability evaluation to assign for psychiatric 
disabilities, however, the Board's "primary consideration" 
is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 
F.3d 112, 118 (Fed. Cir. 2013.)

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2013).

Following a review of the relevant evidence of record, which 
includes VA treatment records dated since January 2009, the 
Veteran's lay statements, and VA examination reports dated 
June 2009 and February 2013, the Board concludes that the 
Veteran's PTSD warrants an initial rating of 50 percent, but 
not higher, effective June 1, 2009, immediately following 
the temporary period of 100 percent disability.

As to symptoms indicative of a 50 percent rating, the record 
shows that the Veteran has had difficulty establishing and 
maintaining effective relationships throughout the appeal 
period.  He was hospitalized for PTSD symptoms including 
suicidal and homicidal ideation in April 2009 and May 2009.  
This episode was triggered by his spouse telling him to move 
out of the family home, and his homicidal ideation was 
directed at his spouse.  The Veteran has a temporary 100 
percent disability evaluation for this period of 
hospitalization.  Following the hospitalization, his VA 
treatment records show significant improvement and response 
to regular treatment, and he has consistently denied 
suicidal or homicidal ideation ever since.  

In his first post-hospitalization VA mental health treatment 
record, dated June 1, 2009, he reported that he and his 
spouse had decided to separate.  He had been the primary 
caregiver for his children and felt a bond with them.  At 
the June 2009 VA examination, he reported conflicts with his 
spouse.  A March 2010 treatment record mentions his spouse 
filing for divorce.  At the February 2013 VA PTSD 
examination, the examiner noted he was married, but had 
feelings of detachment or estrangement from others and an 
inability to establish and maintain effective relationships.  
An April 2013 VA treatment note states he is living with his 
spouse.  Thus the Board finds that for the entire appeal 
period, the Veteran has had difficulty establishing and 
maintaining effective relationships.

The record also shows flattened affect, as noted by the 2013 
VA PTSD examiner, who found both flattened affect and 
restricted range of affect.  VA treatment records show a 
stable mood after November 2009, but the 2013 examiner also 
found markedly diminished interest or participation in 
significant activities and anxiety, indicating disturbances 
of motivation and mood.  

The Veteran does not demonstrate all of the symptoms listed 
in the criteria for a 50 percent disability rating for PTSD.  
However, the listed symptoms are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan.  

The Board finds that the Veteran demonstrated symptoms 
characteristic of a 50 percent rating (viz. disturbances of 
mood and motivation, flattened affect, and difficulty 
establishing and maintaining relationships) that have 
resulted in moderate social impairment.  The Board notes 
that the evidence of record shows that the Veteran has 
additional symptomatology that is not enumerated in the 
rating criteria, including nightmares.  The Board finds that 
the Veteran's disability picture and symptomatology, taken 
as a whole and in combination with the objective mental 
status examinations, has most nearly approximated the 
criteria for a 50 percent rating since June 1, 2009.

Conversely, the Board finds that the symptoms do not more 
nearly approximate a rating in excess of 50 percent under 
the General Rating Formula as they are not of such a 
severity or frequency to result in occupational and social 
impairment with deficiencies in most areas, or total 
occupational and social impairment.  There is no evidence or 
medical opinion that the Veteran has deficiencies in most 
areas or is totally occupationally and socially impaired.

In this regard, there is no evidence in the record of 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
spatial disorientation; neglect of personal appearance and 
hygiene; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

As to suicidal and homicidal ideation, the Veteran only 
experienced these symptoms in April 2009 when he was 
hospitalized.  He has accordingly been assigned a 100 
percent evaluation for that period.  He has consistently 
denied suicidal or homicidal ideation ever since, and has 
not been found to be in persistent danger of hurting himself 
or others.

At the 2009 VA examination, the Veteran reported some 
irritability and angry outbursts, sometimes with the urge to 
destroy something.  The 2013 examiner found irritability or 
outbursts of anger.  However, there is no evidence of 
violence.  Thus, while the Veteran struggles with 
irritability and anger, the Board finds that there is no 
evidence of impaired impulse control resulting in periods of 
violence sufficient to warrant a 70 percent evaluation.

Nor does the Veteran show an inability to establish and 
maintain effective relationships.  Though the 2013 VA 
examiner used this language, he also reported that the 
Veteran is married and lives with his spouse and two 
children.  The Veteran has reported a strong bond with his 
daughters.  While he feels isolated and detached from 
others, and was separated from his spouse for a portion of 
the appeal period, it appears that he and his spouse have 
reconciled.  Thus he is not unable to establish or maintain 
effective relationships, though he does experience 
difficulty in this area.

Finally, neither VA examiner found that the Veteran had 
deficiencies in most areas, or was totally occupationally 
and socially impaired.   Rather, the 2009 examiner found 
mild impact on social functioning from his psychiatric 
symptoms.  The 2013 examiner found occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).

The Board has also considered the Veteran's Global 
Assessment of Function (GAF) scores assigned during the 
course of the appeal.  The GAF is a scale indicating the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  A GAF 
score between 31and 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51and 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  GAF scores of 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, 
as contemplated by the rating criteria for mental disorders.  
American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

VA treatment records show a GAF of 50 in January 2009, 
before his hospitalization, and a GAF of 45 in April 2009, 
when he was hospitalized.  The 2009 and 2013 VA PTSD 
examiners assigned GAF scores of 65 and 60, respectively.  
These scores reflect both the serious symptoms of his 
hospitalization, for which he has a 100 percent temporary 
disability rating, and the more moderate symptoms from June 
2009 to the present.  Thus, the Board finds that the 
Veteran's symptoms and functional impairment fall into the 
moderate range, rather than serious or major, and are best 
represented by a 50 percent rating.  Likewise, the Veteran's 
PTSD results in no more than occupational and social 
impairment with reduced reliability and productivity.

In sum, the Board finds that the Veteran is entitled to an 
initial rating of 50 percent, but no higher, for his PTSD 
beginning June 1, 2009.  The preponderance of the evidence 
is against the assignment of any higher rating.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

B.  Left knee disability

Service connection is in effect for chondromalacia of the 
left knee, more recently diagnosed as DJD and arthritis, 
rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260.  
The Veteran contends that his disability is more severe than 
the currently assigned rating and that he is entitled to an 
increased rating.

The regulations at 38 C.F.R. § 4.71a, DC 5003 establish, 
essentially, three methods of evaluating degenerative 
arthritis that is established by X-rays:  (1) when there is 
a compensable degree of limitation of motion, (2) when there 
is a noncompensable degree of limitation of motion, and (3) 
when there is no limitation of motion.  Generally, when 
documented by X-rays, arthritis is rated on the basis of 
limitation of motion under the appropriate DC for the joint 
involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  Read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, that is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
pain may be a cause or manifestation of functional loss, 
limitation of motion due to pain is not necessarily rated at 
the same level as functional loss where motion is impeded.  
See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell 
v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. 
App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 
C.F.R. §§ 4.40 and 4.45, the possible manifestations of 
functional loss include decreased or abnormal excursion, 
strength, speed, coordination, or endurance, as well as less 
or more movement than is normal, weakened movement, excess 
fatigability, and pain on movement (as well as swelling, 
deformity, and atrophy) that affects stability, standing, 
and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, 
functional loss caused by pain must be rated at the same 
level as if the functional loss were caused by any of the 
other factors cited above.  Thus, in evaluating the severity 
of a joint disability, VA must determine the overall 
functional impairment due to these factors.  The provisions 
of 38 C.F.R. § 4.59 relating to painful motion are not 
limited to arthritis and must be considered when raised by 
the claimant or when reasonably raised by the record.  
Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pursuant to DC 5260, under which limitation of leg flexion 
is evaluated, the following evaluations are assignable: for 
flexion limited to 45 degrees, 10 percent; for flexion 
limited to 30 degrees, 20 percent; and for flexion limited 
to 15 degrees, 30 percent.  Pursuant to DC 5261, under which 
limitation of leg extension is evaluated, the following 
evaluations are assignable:  for extension limited to 10 
degrees, 10 percent; for extension limited to 15 degrees, 20 
percent; for extension limited to 20 degrees, 30 percent; 
for extension limited to 30 degrees, 40 percent; for 
extension limited to 45 degrees, 50 percent.

Following a review of the relevant evidence of record, 
including the Veteran's lay statements, VA treatment 
records, and VA examination reports, the Board concludes 
that the Veteran's left knee disability does not warrant a 
rating in excess of 10 percent for limitation of motion.

A review of the evidence shows that, during the course of 
the appeal, the Veteran's left knee disability has been 
productive of pain and some functional impairment.  The 
Board reiterates, however, that this manifestation of the 
Veteran's service-connected left knee disability is 
evaluated based on limitation of flexion due to pain.

The record contains two measurements of the Veteran's left 
leg flexion during the appeal period.  It was limited to 120 
degrees at the May 2009 VA examination.  On repetition, 
subjective complaints of increased pain with repetition 
occurred but the same degree of motion was reached.  There 
were no objective signs of fatigability, lack of endurance, 
or incoordination.  At the February 2013 VA examination, 
flexion was limited to 130 degrees, with objective evidence 
of painful motion at 130 degrees.  After repetitive testing, 
flexion was limited to 120 degrees, and the knee had less 
movement than normal, excess fatigability, and pain on 
movement.  There was no incoordination, weakened movement, 
swelling, deformity, atrophy, or instability.

The record does not contain many VA treatment records 
addressing the left knee.  In March 2011, the DJD was noted 
and Tylenol was continued, but no referral to orthopedics 
was needed and no support devices were recommended.  In 
April 2013 he reported walking two miles daily and using a 
brace.  He had minimal crepitus, no edema, and normal gait.  
In August 2013 he a normal gait without edema.

Thus, at most his flexion was limited to 120 degrees by pain 
during the appeal period.  Although that limitation of 
flexion is not of a level compensable under DC 5260, which 
requires that flexion be limited to 45 degrees, in light of 
the Veteran's documented pain and functional impairment, as 
well as the mandate of 38 C.F.R. § 4.59 and the Court's 
decision in Lichtenfels, as well as VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,703 (1998), VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997), and VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004), 
the criteria for the Veteran's current 10 percent rating 
have been shown.

In cases where functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating 
criteria, VA must consider granting a higher rating.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  In evaluating the 
severity of a joint disability, VA must determine the 
overall functional impairment due to these factors.

In this case, the Veteran showed functional limitation on 
repetitive motion due to pain and fatigue.  The 2009 
examiner reported no incoordination, weakness, or lack of 
endurance.  The Veteran has made subjective complaints of 
pain and locking and reported to the 2009 VA examiner that 
he had daily flare-ups brought on by sudden turning, 
prolonged standing, and climbing stairs.  He reported that 
he cannot squat or kneel on the left knee and that he has 
cut down on physical activity due to pain.  Because he was 
retired, it did not affect his employment.  The 2013 
examiner found additional limitation in ROM of the knee 
following repetition, but no functional loss or impairment.  
In 2013 he also reported walking two miles daily.

Taking all of the above into consideration, the overall 
functional impairment due to these factors is subjective and 
predominantly due to painful motion.  As these factors are 
not contemplated in the relevant rating criteria, it is 
appropriate for the Board to consider a higher rating.  
However, because no more than slightly limited knee flexion 
has been exhibited throughout this appeal, even considering 
that the Veteran may have subjective functional loss due to 
pain, the preponderance of the evidence demonstrates that 
the criteria for a 20 percent rating have not been met.  In 
reaching this latter determination, the Board acknowledges 
that the Veteran treats his left knee disability with a 
brace.  That said, given the objective findings, there 
simply is no showing of disabling pain to such an extent as 
to indicate disability comparable to limitation of motion of 
the legs to 30 degrees on flexion.  The Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
for limitation of flexion due to pain in the left leg.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Finally, the Board has considered whether it may be 
appropriate to rate the Veteran's DJD and arthritis of the 
left knee under other DCs.  Diagnostic Codes 5256, 5257, 
5258, and 5259 provide ratings for ankylosis, recurrent 
subluxation or lateral instability, dislocated cartilage, 
and removed cartilage, respectively.  The evidence shows 
that the Veteran suffers none of these symptoms.  Diagnostic 
Codes 5262 and 5263 provide ratings for impairment of tibia 
and fibula and genu recurvatum, respectively.  The medical 
evidence shows no such impairment.  Therefore, a higher 
rating is not available under these DCs.

The Veteran's left leg extension was normal at 0 degrees at 
both the May 2009 and February 2013 VA examinations, with no 
objective evidence of painful motion, including on 
repetition.  Therefore, a higher rating is not available 
under DC 5261, under which limitation of leg extension is 
evaluated.

C.  Other considerations

The Board has considered whether staged ratings are 
appropriate for the Veteran's service-connected 
disabilities.  The 100 percent temporary disability period 
for PTSD is undisturbed.  The Board finds that the Veteran's 
overall PTSD symptomatology since June 1, 2009 has been 
stable.  Similarly, his left knee symptomatology has been 
stable throughout the period of the appeal.  Therefore, 
additional staged ratings are not warranted.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a 
three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled 
to an extraschedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extraschedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  His PTSD is characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as chronic sleep 
impairment, disturbances of mood and motivation, flattened 
affect, difficulty establishing and maintaining 
relationships, and irritability with outbursts of anger.  
These manifestations are contemplated in the applicable 
rating criteria.  The Board has carefully compared the level 
of severity and symptomatology of the Veteran's PTSD with 
the criteria found in the rating schedule.  The Board has 
also considered the symptom of nightmares, which is not 
found in the rating schedule.  As to his left knee, the 
disability is characterized by flexion limited to no less 
than 120 degrees, including on repetition and extension 
limited to 0 degrees, without evidence of ankylosis, 
recurrent subluxation or lateral instability, dislocated or 
removed cartilage, impairment of tibia or fibula, or genu 
recurvatum.  These manifestations are contemplated in the 
applicable rating criteria.  Further, the additional 
functional effect of painful motion is contemplated in his 
current 10 percent evaluation under DeLuca.

In sum, the Board finds that the Veteran has not described 
other functional effects that are "exceptional" or not 
otherwise contemplated by the assigned evaluations.  Rather, 
his descriptions of PTSD and left knee symptoms are 
consistent with the degrees of disability addressed by such 
evaluations.  The rating criteria are therefore adequate to 
evaluate the Veteran's disabilities and referral for 
consideration of an extraschedular rating is not warranted.

ORDER

Effective June 1, 2009, an initial rating of 50 percent is 
granted for PTSD, subject to the law and regulations 
governing payment of monetary benefits.

Since February 8, 2013, an initial rating in excess of 50 
percent is denied.

A rating in excess of 10 percent for DJD and arthritis of 
the left knee is denied.


REMAND

Service connection is in effect for PTSD (50 percent), 
coronary artery disease (30 percent), left knee disability 
(10 percent), and two scars (noncompensable), with a 
combined disability rating of 70 percent.  Therefore, the 
minimum percentage requirements for a TDIU set forth in 
38 C.F.R. § 4.16(a) have been met.  The Veteran has filed a 
claim for TDIU, asserting his service-connected PTSD, left 
knee disability, and coronary artery disease (CAD) have 
resulted in an inability to secure or follow a substantially 
gainful occupation.  In an August 2013 rating decision, the 
RO denied this claim with respect to CAD, but stated that 
the issue of TDIU with respect to PTSD and left knee 
disability was inextricably intertwined with the appeal 
before the Board and thus, the RO was unable to address that 
issue.  

The record shows that the Veteran is not working and the 
evidence suggests that he may be unemployable due to his 
service-connected PTSD, CAD, and/or left knee disability, to 
include the combined impact of these conditions.  The Board 
thus finds that a remand is necessary to afford the Veteran 
a VA examination so as to ascertain whether these service-
connected disabilities render him unemployable.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his 
representative a letter addressing VA's 
duty to notify as to his TDIU claim.  

2.  Notify the Veteran that he may submit 
lay statements from himself and from 
other individuals who have first-hand 
knowledge of the nature, extent and 
severity of his service-connected 
disability and the impact of the 
conditions on his ability to work.  The 
Veteran should be provided an appropriate 
amount of time to submit this lay 
evidence.

3.  Schedule the Veteran for an 
appropriate VA examination, to be 
conducted, if possible, by a vocational 
rehabilitation specialist.  The claims 
file must be made available to and 
reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  

Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities (PTSD, 
CAD, left knee disability, and scars), 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.

The examiner should take into 
consideration the Veteran's level of 
education, special training, and previous 
work experience.  The examiner should 
describe what type of employment 
activities would be limited by his 
service-connected disabilities.

A complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.

4.  Then, readjudicate the claim for 
TDIU.  If the claim remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


